

Execution Copy


SECURED PROMISSORY NOTE
 
$2,100,000.00
April 28, 2011



FOR VALUE RECEIVED, Cytomedix Acquisition Company, LLC, a Delaware limited
liability company (“Borrower”), and Cytomedix, Inc., a Delaware corporation
(“Parent”, and together with Borrower, “Obligors”), hereby jointly and severally
promise to pay to the order of JP’s Nevada Trust dtd 2/3/2005 (“Lender”),
without setoff or counterclaim , at the principal office of Lender in Henderson,
Nevada, or such place as the holder of this Note may from time to time
designate, the principal sum of Two Million One Hundred Thousand Dollars
($2,100,000), payable as follows: the principal sum of $2,100,000 or the
principal amount then due on the note upon the 4 year anniversary of the Note on
April 28, 2015  (the “Maturity Date”).  All amounts payable on this Note shall
be payable in lawful money of the United States of America.  Each Obligor
further covenants and agrees as follows:
 
1.           Certain Definitions.  As used in this Note, the following terms
shall have the following meanings:
 
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York, New York are required or authorized to close.
 
“Note” shall mean this Secured Promissory Note.
 
Terms used and not otherwise defined in this Note and defined in the Uniform
Commercial Code as in effect from time to time in the State of Delaware (the
“Code”) shall have the meanings set forth in the Code.
 
2.           Interest.  The unpaid principal balance of this Note shall bear
interest, payable in arrears on a quarterly basis beginning September 30, 2011,
computed at the rate of 12% per annum.  All principal, interest and other
amounts unpaid after an Event of Default shall bear interest, payable on demand,
computed at a rate equal to 6% per annum plus the rate otherwise payable
hereunder. Interest shall be calculated for the actual number of days elapsed,
using a daily rate determined by dividing the annual rate by 360.
 
3.           Prepayment.  This Note may be prepaid by Obligors, in whole or in
part, at any time and from time to time, without premium or penalty.
 
4.           Security Interest.  To secure payment of its obligations under this
Note, Borrower grants to Lender a security interest in all of the property
described below in which Buyer has or acquires an interest, wherever located,
whether now owned or hereafter arising or acquired (collectively, the
“Collateral”):  (a) all equipment, fixtures, and inventory, including all spare
and repair parts, special tools, equipment and replacements for any of the
foregoing, and any software embedded therein or related thereto; (b) all
accounts, contract rights, documents, chattel paper (including electronic
chattel paper), instruments, and general intangibles, and all returned or
repossessed goods the sale of which gave rise to any of the foregoing; (c) all
financial assets, investment property, securities, security entitlements,
securities accounts, commodity contracts, and commodity accounts, including all
substitutions and additions thereto, and all dividends, distributions and sums
distributable or payable from, upon or in respect of such property; (d) all
commercial tort claims; (e) all deposit accounts and all cash balances from time
to time credited to such accounts;  (f) all letter-of-credit rights; (g) all
supporting obligations that support the payment or performance of any of the
foregoing; and (h) all additions and accessions to, all proceeds, products,
offspring and profits of, and all rights and privileges incident to, any of the
foregoing..
 
 
 

--------------------------------------------------------------------------------

 
 
In order to induce Lender to accept this Note from Obligors, Borrower warrants
that while any amount under this Note remains unpaid:  (a) Borrower is the owner
of the Collateral free of all encumbrances and security interests except the
security interests of Lender and other security interests Lender may permit in
writing from time to time; (b) Lender has a valid and perfected security
interest in the Collateral; (c) the execution and delivery of this Note will not
violate or constitute a breach of any agreement or restriction to which Borrower
is a party or is subject; (d) the name appearing below the signature of Borrower
is Borrower’s correct and exact name; (e) Borrower does not use any other names;
(f) the address appearing below Borrower’s name is Borrower’s principal business
address (and Borrower shall advise Seller in writing at least thirty (30) days
before any change of name or principal business address).
 
Borrower shall:  (a) keep the Collateral free from all liens, encumbrances and
security interests (other than the security interests of Lender and other
security interests Lender may permit in writing from time to time); (b) defend
it against all claims and legal proceedings by persons other than Lender; (c)
pay and discharge when due all taxes, license fees, levies and other charges
upon it; (d) and not sell, lease, license or otherwise dispose of it except in
the ordinary course of business prior to the occurrence of an Event of
Default.  Loss of or damage to the Collateral shall not release Borrower from
any of the obligations under this Note.  Borrower shall pay all expenses and,
upon request, execute and deliver any further documents and take any further
actions reasonably deemed advisable by Lender to preserve the Collateral or to
establish, determine priority of, perfect, continue perfected, terminate and/or
enforce Lender’s interest in it or rights under this Note.  Borrower shall pay
and discharge all lawful taxes, assessments and governmental charges upon
Borrower or against its properties prior to the date on which penalties attach,
unless and to the extent only that such taxes, assessments and charges are
contested in good faith and by appropriate proceedings by Borrower.
 
Seller has no duty to protect, insure, collect or realize upon the Collateral or
preserve rights in it against prior parties.  Borrower authorizes Lender to
prepare and file financing statements describing the Collateral in such
jurisdictions as Seller deems appropriate. No delay on the part of Lender in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein
specified are cumulative and not exclusive of any rights or remedies which
Lender would otherwise have.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Rights of Holder.  Without affecting the liability of either
Obligor, the holder of this Note may, from time to time and without notice,
renew or extend the time for payment, accept partial payments, release or impair
any collateral security for payment of this Note, or agree not to sue any party
liable on it.
 
6.           Default.  If any one or more of the following conditions or events
(each an “Event of Default”) shall occur:
 
a.           Default in Payment of Note:  If Obligors shall default in the
payment of any principal, interest or other amount due under the terms of this
Note; or
 
b.           Default in Compliance with Note Terms:  If Obligors shall default
in the performance of or compliance with any term (other than payment of any
principal or interest hereon) contained in this Note and such default shall not
have been remedied within ten (10) Business Days after the occurrence thereof;
or
 
c.           Breach of Representation or Warranty:  If any representation or
warranty made by Obligors in this Note proves to be incorrect in any material
respect or is breached in any material respect; or
 
d.           Bankruptcy; Insolvency; Involuntary or Voluntary Liquidation or
Dissolution:  If either Obligor (1) shall make an assignment for the benefit of
creditors, or (2) shall admit in writing its inability to pay a major part of
its debts as they become due, or (3) shall become the subject of any insolvency,
bankruptcy, receivership, or dissolution proceeding and, if such proceeding is
instituted against such Obligor, shall have been consented to or acquiesced in
by such Obligor, or shall remain un-dismissed for 90 days, or an order for
relief shall have been entered against such Obligor (any event under this clause
(e) being a (“Bankruptcy Default”));
 
Then Lender may at any time, (x) at the option of Lender, by written notice
given to either Obligor, declare this Note to be, and this Note shall thereupon
become, due and payable, without any presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived, and Obligors
forthwith will pay to Lender (i) the whole of the principal balance of this Note
(then outstanding), (ii) all interest owed, (iii) all other sums, as provided in
this Note and (iv) all costs incurred by Lender in connection with this Note or
any renewal, extension, or change of or substitution for this Note or any part
thereof, whether made or incurred at the request of Obligors and including all
costs of enforcement, including reasonable attorneys’ fees and (y) exercise any
and all rights of a secured party upon default under the Code.  Notwithstanding
the foregoing, in the event of a Bankruptcy Default all sums referred to in (i)
through (iv) above shall automatically mature and become immediately payable by
Obligors.  Lender’s receipt of any payment after the occurrence of an Event of
Default shall not constitute a waiver of such default or any of the Lender’s
rights and remedies.


7.           Guaranteed.   The obligations of each Obligor hereunder are
secured, in part, by that certain Limited Guarantee Agreement dated the date
hereof given by Charles Sheedy, David Jorden, George McDaniel, Mike McDaniel and
William Miller in favor of Seller.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           Waiver.  The obligations of each Obligor hereunder shall be joint
and several, and the liability of each Obligor shall be absolute and
unconditional, regardless of the liability of the other Obligor; and each
Obligor acknowledges that Lender has not made any representations or warranties
regarding the financial condition of any other Obligor or the value of any
collateral.  Each Obligor and any indorsers, sureties or guarantors waive
presentment, demand, notice of dishonor and protest, and agree to pay all costs
of collection, before and after judgment, including reasonable attorneys’ fees
and legal expenses.
 
9.           Governing Law.  This Note is governed by the internal laws of the
State of Delaware, except to the extent superseded by federal law.
 
This Note was executed as of the date first written above.


CYTOMEDIX ACQUISITION COMPANY, LLC
 
By:
/s/Martin P. Rosendale
Name:  Martin P. Rosendale
Title:  President
 
CYTOMEDIX, INC.
 
By:
/s/Martin P. Rosendale
Name:  Martin P. Rosendale
Title:  CEO
 
OBLIGORS’ ADDRESS:
c/o Cytomedix, Inc.
209 Perry Parkway, Suite 7
Gaithersburg, MD 20877
Attention:  Martin Rosendale, Chief Executive Officer
Fax: 240.499.2690

 
 
4

--------------------------------------------------------------------------------

 